DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 objected to because of the following informalities:
“each sensing electrode” should read –each sensing electrode of the plurality of sensing electrodes-- (both appearances).
Claim 12 objected to because of the following informalities:
“direct fluid” should read –direct an irrigating fluid—
Claim 17 objected to because of the following informalities:
“each temperature sensor” should read –each temperature sensor of the plurality of temperature sensors--,
“irrigation fluid” should read –an irrigation fluid--.
Claim 19 objected to because of the following informalities:
“
“a respective flexible printed circuit” should read –a respective flexible printed circuit of the plurality of flexible printed circuits--.
Claim 20 objected to because of the following informalities:  
“sensing electrodes on the outer surface of the balloon and electrically isolated” should read –a plurality of sensing electrodes on the outer surface of the balloon and wherein the sensing electrodes of the plurality of sensing electrodes are electrically isolated--.Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15-16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (U.S. Pat. No. 5797903), herein referred to as “Swanson”, in view of Govari (EP 3178431, provided by applicant), herein referred to as “Govari”.
Regarding claim 1, Swanson discloses an ablation system (10, Figs. 1, 2 & 14), comprising; 
a catheter shaft (12) having a proximal end portion (14) and a distal end portion (16), the catheter shaft defining an irrigation lumen (34); 
a balloon (22) including a proximal section (Fig. 14: non-dotted section) and a distal section (Fig. 14: dotted section 62), wherein the proximal section of the balloon is coupled to the distal end portion (16) of the catheter shaft (Col. 5, lines 8-9: distal end 16 carries an electrode structure 20; where 20 includes balloon 22), and wherein the balloon defines a volume (38, Col. 5, lines 26-27: liquid medium 38 fills the interior of the expandable-collapsible body 22) in fluid communication with the irrigation lumen (via port 36), and further wherein the balloon defines a plurality of irrigation orifices in fluid communication with the volume (porous region 62/pores 44 on balloon 22); 
an ablation electrode (energy transmission zones 62; Col. 20, line 23: “liquid” or porous electrodes 62; Col. 20, lines 28-29: porous regions 62 to convey radio frequency energy to ablate tissue; the disclosure includes two types of electrodes where both can convey energy and sense energy but the porous region 62 is considered the ablation electrode) disposed along at least the distal section of the balloon (see Fig. 14 where 62 points to a dotted distal section of the balloon);  
and a plurality of sensing electrodes (72, Col. 19, lines 49-52: nonporous regions 72 can be used to sense electrical activity) disposed along at least the distal section of the balloon (see Fig. 14 where 72 are on the dotted distal section 62 of the balloon), and wherein each sensing electrode (72) is bounded by the ablation electrode (62, see Fig. 14 where 62 circumferentially surrounds each sensing electrode 72);

However, Govari discloses an ablation device (36, Fig. 2) including a catheter (14) with a balloon (40) and a plurality of sensing electrodes (48, many shown in Fig. 2) disposed along at least the distal section of the balloon (see Fig. 2), wherein each sensing electrode (48) is electrically isolated (via “moat” 52; [0044], electrically non-conducting material) from the ablation electrode (46). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensing electrodes’ isolation and location of Swanson to the sensing electrodes’ electrical isolation and location of Govari for the purpose of preventing crosstalk between the ablating electrode and the sensing electrode that is contained therein (Govari: [0044]). The modification is only to the sensing electrodes’ electrical isolation from the ablation electrode: the ablation electrode remains as Swanson’s and the electrical isolation of the sensing electrodes are Govari’s “moats”, the modification does not change how either electrodes function, it is just to isolate each type from the other type. 
Regarding claim 2, Swanson discloses wherein along an outer surface of the balloon, the ablation electrode (62) extends at least partially between each sensing electrode (72) of the plurality of sensing electrodes and each of the other sensing electrodes of the plurality of sensing electrodes (see Fig. 14 where the ablation electrode 62 separates the sensing electrodes 72). 
Regarding claim 3, Swanson discloses wherein the ablation electrode (62) extends continuously between a first sensing electrode (72, arbitrary number) of the plurality of sensing electrodes (72) and a second sensing electrode (72, arbitrary 
Regarding claim 4, Swanson discloses wherein the volume (38) defined by the balloon (22) is in thermal communication with the ablation electrode (62, Col. 6, lines 21-26: pores 44 of the porous body 22 establishes ionic transport of ablation energy from the electrode 30, through the electrically conductive medium 38, to tissue outside the body; since the fluid 38 exists within the pores of ablation electrode 62 in the balloon 22, it is therefore in thermal communication with the ablation electrode). 
Regarding claim 5, Swanson discloses wherein at least the distal section (dotted section 62) of the balloon (22) is semi-compliant (Col. 10, lines 14-15, the body 22 is made of elastic material; where the body 22 includes distal section 62 and semi-compliant is any material with elasticity/flexibility).
Regarding claim 6, Swanson discloses wherein, in response to an axial force, the distal section of the balloon is more compliant than the proximal section of the balloon (Col. 10, lines 13-20: the elastic body 22 is made porous … as the elastic body 22 is inflated, its porosity remains essentially constant, but the wall thickness of the body 22 will decrease (where a thinner section is more compliant); see Fig. 14, where the distal section of the balloon is the only section that is porous; additionally, the response to an axial force is implied, e.g. there is always an axial force on an inflated balloon at standard atmospheric pressure conditions and the sectional thickness variation will result in compliance variation). 
Regarding claim 7, Swanson discloses wherein the balloon (22) includes a neck (sheath 28; equivalent to a neck) disposed along the proximal section of the balloon (where 22 extends within the sheath/neck 28).
Regarding claim 8, Swanson discloses wherein the balloon (22) includes a self-expandable support structure (interior support structure 54, Fig. 5; Col. 4, lines 61-62: “the invention may be embodied in several forms without departing from its spirit or essential characteristics”) configured to expand the balloon from a collapsed state to an expanded state (Col. 5, lines 39-43: can include a normally open, yet collapsible interior support structure 54). 
Regarding claim 9, Swanson discloses wherein a thickness of the proximal section of the balloon is greater than a thickness of the distal section of the balloon (Col. 10, lines 13-20: the elastic body 22 is made porous … as the elastic body 22 is inflated, its porosity remains essentially constant, but the wall thickness of the body 22 will decrease (where a thinner section is more compliant); see Figs. 2-4, where the distal section of the balloon is the only section that is porous, more compliant, and is therefore thinner than the non-porous proximal section). 
Regarding claim 10, Swanson discloses wherein at least some irrigation orifices (pores 44) of the plurality of irrigation orifices (pores 44/porous region 62) extend through the ablation electrode (energy transmission region 62, where 62 is both porous and the ablation electrode).
Regarding claim 13, Swanson discloses wherein the ablation electrode (62) includes a unitary conductive outer layer on an outer surface of the distal section of the balloon (22) (62 is a unitary conductive layer and is both the outer layer and outer 
Regarding claim 15, Swanson discloses wherein the balloon (22) is inflatable from a collapsed state to an expanded state (Col. 5, lines 29-33: the expandable-collapsible body 22), and wherein, in the expanded state of the balloon, the ablation electrode (62) extends along at least a distalmost point of the balloon (see Fig. 14 where 62 extends along the distalmost point of balloon 22 & balloon 22 is inflated) in the absence of a force on an external surface of the balloon (see Fig. 14 where the figure shows the expanded state without any physical structural forces exerted upon the balloon).
Regarding claim 16, Swanson discloses wherein, in the collapsed state, the balloon (22) is deliverable through an 8 Fr sheath (Col. 5, lines 29-33: the expandable-collapsible body 22 assumes a collapsed, low profile (ideally, less than 8 French diameter)). 
Regarding claim 19, Swanson fails to disclose that the device further comprises flexible printed circuits disposed along the balloon, and wherein each sensing electrode of the plurality of sensing electrodes is formed along a respective flexible printed circuit.
However, Govari discloses a plurality of sensing electrodes (48, many shown in Fig. 2) disposed along at least the distal section of the balloon (40; see Fig. 2), further comprising flexible printed circuits (printed circuit board (PCB) 66, multiple shown in Fig. 2; [0050], typically PCB 66 is at least somewhat flexible) disposed along the balloon (40), and wherein each sensing electrode (48) of the plurality of sensing electrodes .  
Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Govari as applied to claim 1 above, and further in view of Bar-Tal (EP 2724683, provided by applicant), hereinafter referred to as “Bar-Tal”. 
Regarding claim 11, Swanson in view of Govari fails to disclose wherein the plurality of irrigation orifices is positioned along each of the distal section of the balloon and the proximal section of the balloon.
However, Bar-Tal discloses an irrigated ablation catheter (22) with a deformable head (62, Fig. 2A; functionally equivalent to a balloon), an ablation electrode ([0040]: radio-frequency (RF) electrical energy is conveyed to deformable head 62), and sensors ([0035]: signals received from probe 22; the presence of sensors on 22 is implied and the device is capable of transmitting information back to processor 42) wherein the plurality of irrigation orifices ([0026] deformable head 62 is a porous material which may be flexible and/or conductive; fluid, such as saline solution, can be forced through the porous material, so as to irrigate the area being ablated) is positioned along each of the distal section of the balloon and the proximal section of the balloon (the entire balloon is porous, such that it includes a distal section and a proximal section). Therefore, it would 
Regarding claim 12, Swanson in view of Govari fails to disclose wherein at least some irrigation orifices of the plurality of irrigation orifices are positioned to direct fluid in a proximal direction relative to the balloon.
However, Bar-Tal discloses an irrigated ablation catheter (22) with a deformable head (62), an ablation electrode ([0040]: radio-frequency (RF) electrical energy is conveyed to deformable head 62), and sensors ([0035]: signals received from probe 22; the presence of sensors on 22 is implied and the device is capable of transmitting information back to processor 42) wherein at least some irrigation orifices of the plurality of irrigation orifices ([0026] deformable head 62 is a porous material which may be flexible and/or conductive; fluid, such as saline solution, can be forced through the porous material, so as to irrigate the area being ablated) are positioned to direct fluid in a proximal direction relative to the balloon (since the entire surface of 62 is porous with fluid flowing through, it is implied that fluid will flow in a proximal direction relative to the balloon when fluid is flowing into and out of the balloon). Therefore, it would have been obvious to one of ordinary skill before the effective filing date modify the irrigation orifices’ fluid flow direction of Swanson in view of Govari to the irrigation orifices’ fluid flow direction of Bar-Tal for the purpose of irrigating the area being ablated, as well as . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Govari as applied to claim 1 above, and further in view of Claude et al. (U.S. Pub. No. 2017/0143201), herein referred to as “Claude”.
Regarding claim 14, Swanson in view of Govari discloses wherein the unitary conductive outer layer (Swanson: 62) is disposed on the outer surface of the balloon (22) but Swanson in view of Govari fails to disclose that the conductive outer layer includes a conductive ink. 
However, Claude discloses an ablation catheter (abstract) with an expandable member (10) with electrodes (14) and sensors ([0133]: RF energy can be delivered to a first electrode and sensed with another electrode; therefore, the electrodes can also serve as sensors, as needed), wherein the conductive outer layer includes a conductive ink ([0079]: the electrodes 14 can be a thin film of an electro-conductive ink). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the composition of the conductive outer layer of Swanson in view of Govari to the composition of the conductive outer layer of Claude for the purpose of using the conductive ink for visualizing the ablation electrode under fluoroscopy to provide a general sense of the shape of the membrane and location of the electrode (Claude: [0079]). 
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Govari, as applied to claim 1 above, and further in view of Subramaniam (U.S. Pat. No. 9125668), herein referred to as “Subramaniam”. 
Regarding claim 17, Swanson in view of Govari fails to disclose the device further comprising a plurality of temperature sensors disposed along the balloon, wherein each temperature sensor is thermally isolated from irrigation fluid in the volume defined by the balloon (Swanson’s temperature sensors 104 are in thermal conductive contact with structure 20 in Fig. 2’s embodiment (Col. 21, lines 2-4)). 
However, Subramaniam discloses an ablation device (10) with a balloon (20), an ablation electrode (46b; Col. 7, lines 13-16: a distal, conductive section 46b), sensing electrodes (electrocardiogram sensors 54) and wherein a plurality of temperature sensors (48, Col. 7, lines 53-54: one or more temperature sensors 48) disposed along the balloon (20), wherein each temperature sensor is thermally isolated from irrigation fluid (30) in the volume (38) defined by the balloon (20) (Col. 7, lines 64-67: multiple temperature sensing elements can be coupled to the outer surface 52 of the balloon 20 (52 includes 46a; Col. 7, lines 18-19: proximal section 46a made from a hydrophobic polyurethane material, Col. 10, lines 62-64: proximal section 46a of the balloon 20 is substantially non-porous; where non-porous polyurethane is a poor heat conductor)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the temperature sensor isolation of Swanson in view of Govari to the temperature sensor isolation of Subramaniam for the purpose of measuring the temperature of the tissue undergoing ablation, and subsequently modulate the intensity of ablation to limit the temperature of the tissue undergoing ablation as well as protecting against steam pops (Subramaniam: Col. 8, lines 14-22). 
Regarding claim 18, Swanson in view of Govari and Subramaniam discloses wherein at least some of the temperature sensors (104) of the plurality of temperature .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Govari and further in view of Claude. 
Regarding claim 20, Swanson discloses an ablation catheter assembly (10, Figs. 1, 2 & 14), comprising: 
a catheter shaft (12); 
a balloon (22) attached to the catheter shaft (Col. 5, lines 8-9: distal end 16 (of the catheter shaft 12) carries an electrode structure 20; where 20 includes balloon 22), wherein the balloon is transformable between a delivery state and an expanded state (Col. 5, lines 29-33: the expandable-collapsible body 22), and wherein the balloon (22), in the expanded state (Fig. 14), spans an area greater than a cross sectional area of the catheter shaft to which the balloon is attached (see Fig. 14 where the inflated balloon has a greater diameter than the catheter shaft 12); 
an ablation electrode (energy transmission zones 62; Col. 20 line 23: “”liquid” or porous electrodes 62”; Col. 20, lines 28-29: porous regions 62 to convey radio frequency energy to ablate tissue; the disclosure includes two types of electrodes where both can convey energy and sense energy but the porous region 62 is considered the ablation electrode) formed on an outer surface of the balloon (see Fig. 14); 
and sensing electrodes (72) on the outer surface of the balloon (see Fig. 14);
but fails to disclose wherein the sensing electrodes on the outer surface of the balloon are electrically isolated from the conductive outer layer of the ablation electrode.

Swanson in view of Govari fails to disclose wherein the ablation electrode includes a conductive outer layer formed of conductive ink coating the outer surface of the balloon or formed of a conductive skin on the outer surface of the balloon.
However, Claude discloses an ablation catheter (abstract) with an expandable member (10) with ablation electrodes (14) and sensors ([0133]: RF energy can be delivered to a first electrode and sensed with another electrode; therefore the electrodes can also serve as sensors, as needed), wherein the ablation electrode includes a conductive outer layer formed of conductive ink coating the outer surface of the balloon or formed of a conductive skin on the outer surface of the balloon ([0079]: the electrodes 14 can be a thin film of an electro-conductive ink; where a thin film of an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Salahieh et al. (US 20170042614): ablation catheter with flexible printed circuits); Boden et al. (US 20170035498): balloon may contain a combination of semi-compliant materials; Mihalik (US 20150216580): temperature sensors isolated from balloon; Mallin et al. (US 20150196740): two balloons with varying compliance; Rizq et al. (US 20150105764): balloon with varying sectional thicknesses; Ingle et al. (US 20110190751): two balloons with differing compliances; McDaniel (US 20080086073): modified balloon sections with more/less compliance relative to others. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794